DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 01/24/2022.
Status of claims in the instant application:
Claims 1-18, 20 and 22 are pending.
Claims 1-2, 5, 8-10, 13, 17-18, and 20 have been amended.
Claim 19 and 21 are cancelled.
Claim 22 has been newly added.
Priority
This application is a “CON of 16886657 filed on 05/28/2020 now PAT 10999075 which is a CON of PCT/CN2020/071563 filed on 01/11/2020”. This application also claims priority to foreign application CHINA 201910521227.3 filed on 06/17/2019.
Response to Arguments
Applicant’s arguments, see page [9] of the remarks filed on 01/24/2022 with respect to rejections of claims under 35 USC 103, have been fully considered in view of the amended claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-18, 20 and 22 are allowed, but they are renumbered as claims 1-20.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s claim set filed on 01/24/2022 in response to office action mailed on 10/22/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
China Patent Application CN106097470A – “English Translation Provided in IDS of Parent Application” - MING et al. : MING discloses an anti-cheating high-secure intelligent inspection system and method, which prevents inspectors from cheating, facilitates inspection management, prevents inspection data from being stolen, and improves inspection quality. A technical scheme of the present invention is an anti-cheating high-secure intelligent inspection system, including: The handheld terminal establishes the position correspondence between the inspection point and the server, and directly sends the identity information and inspection data information of the inspector to the server, and receives the alarm information from the server; Inspection points, receive and display the preset inspection location information from the server, and send video information to the server; and On the server side, the location correspondence relationship between the inspection point and the handheld terminal is established, receiving and verifying the identity information of the inspector from the handheld terminal, receiving the inspection data information from the handheld terminal, sending alarm information to the handheld terminal, and sending the preset inspection to the inspection point location information. Since the server has stored the location information of the inspection points according to the inspection plan in advance, 5 minutes before the inspector arrives at the inspection point, the server generates a QR code containing the information of the inspection point through the QR code generation encryption module, and displays it At the inspection point, the inspector needs to scan 
Nahari et al., [US PGPUB 20100306819 A1]: Nahari discloses systems and methods for use with a client device and a server provide interactive phishing detection at the initiation of the user. Detection of phishing is based on the user's comparison of a visual indicator sent from the server to the client device with another identical looking visual indicator displayed, for example, on a trusted website. Several security measures may be employed such as changing the visual indicator periodically, generating the visual indicator in a random manner, and authenticating the client device to the server before the server will transmit the visual indicator to the client device. User comparison of the website-displayed visual indicator with the user's client device user interface-displayed visual indicator may facilitate user verification of authenticity of a software application.
Tali et al., [US PGPUB 20190357049 A1]: Tali discloses a geo-locations software management utility that provides a method and system for passive authentication of an individual's geo-location via a communication network and for user authenticating images and video and social media content.
The present invention relates to geo-locations software management utility. Specifically the present invention provides a method and system for a passive 
BESTER, [US PGPUB 20160337136 A1]: BESTER discloses a system and a method for authenticating the location of a user's smartphone using a central server to a third party. The method and the system is a secure way to calculate the GPS location on a centralized server which is operating the Time and Place Decryption software that has one of its inputs being a Smartphone transmitted encrypted prevailing code string which contains the original GPS coordinated representing the location and the Atomic time at which the encryption took place, as well as a combination of all or some other Knowledge, Ownership or Inheritance identification factors or tokens--FaktokIns. The more FaktokIns that are used in the encryption the harder it is to fake or replicate the GPSTOTP.
The present invention generally relates to a method and a system for identifying the location of a smartphone, and more particularly for calculating the time stamp inside a geo-fence location in order to authenticate transactions on the smartphone. It authenticates the location and the transaction time of the user's smartphone to the third party. In a preferred embodiment of the present invention, the decrypted location and time is supplied by sharing the seed code with network access to the central server with the third party so that they could undertake their own decryption of the data or by the delivery of the unencrypted data. In another preferred embodiment of the present invention, the method 100 further includes the step of extracting user details from the user's smartphone for embedding them in the GPS time code. In a preferred 
MALNATI et al., [US PGPUB 20160314546 A1]: This discloses a communicating device, method, and computer readable medium for performing a process of authenticating a physical structure. The communicating device includes circuitry that is configured to transmit a first instruction to a mobile device, receive first information associated with execution of the first instruction by the mobile device, validate the first information in order to determine a first score corresponding to the first instruction, by comparing the first information with pre-stored information, transmit a second instruction to the mobile device, receive, from the mobile device, second information associated with execution of the second instruction by the mobile device, validate the second information to determine a second score corresponding to the second instruction, by comparing the second information with pre-stored information, and generate an authentication result for the physical structure in response to the first and second scores being greater than first and second predetermined thresholds respectively.
MALNATI discloses that tasks may be assigned by the communicating device to an inspector in order to prevent fraudulent business listings. Such tasks may require the inspector/user to perform physical activities such as walking around the perimeter of the building as described above. Moreover, according to an embodiment, the inspector may be required to transmit a measurement obtained via the altitude sensor disposed on the mobile device, when the inspector/user is located at the entrance (i.e., ground floor) of the building under inspection. Further, the inspector/user may be instructed to use a 
Dobell et al, [US PGPUB 20060074592 A1]: This generally discloses a method and apparatus for performing an evaluation of the quality of performance of a service involving a person at a remote facility. The method comprises providing a user interface; viewing, on the user interface, a moving video representative of a station showing the person; and using a tool displayed on the user interface, the tool for collecting data regarding the quality of performance of a service in accordance with the video. This invention relates to the field of user interfaces. More precisely, this invention pertains to a user interface adapted for performing an assessment of a service being provided at a remote facility.
Wetzel et al, [US PGPUB 20050211777]: This generally discloses a method and apparatus for controlling a site-specific activity at a plurality of remote locations, for example, the inspection of geographically remote equipment or the gathering of data for 
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 13 and 20; specifically they do not disclose the combination of claim limitations as recited in independent amended claims, “obtaining, by a mobile terminal, labeled identification information of one or more positions of a patrol inspection site; computing, by the mobile terminal, one or more position qualities of the one or more positions according to labeled operating environment parameters; selecting, by the mobile terminal, one or more labeled positions from the one or more positions, wherein the computed position qualities of the one or more labeled positions are not lower than a quality threshold; storing, by the mobile terminal to a blockchain, the labeled identification information and the labeled operating environment parameters of the selected labeled positions; storing, by the mobile terminal to the blockchain, verification information associated with the labeled identification information and the labeled operating environment parameters; receiving, by a server from a different mobile terminal, proof information of one of the labeled positions at the patrol inspection site and biometric recognition information of a person conducting patrol inspection; performing, by the server, credibility verification on the patrol inspection by: verifying the proof information using an algorithm model based on the labeled identification information and historical attendance information stored in the blockchain; verifying the biometric recognition information according to pre-stored biometric recognition information; and verifying that the biometric recognition information is obtained by the different mobile terminal synchronously with the proof information; and in response to the credibility verification being successful, uploading, by the server, different verification information associated with the proof information and the biometric recognition information for storing in the blockchain”
Therefore, the independent claim are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434